

Limoneira Company
 
Loan No.  9259535-03


SECOND AMENDMENT TO AMENDED AND RESTATED LINE OF CREDIT AGREEMENT
 
This amendment is dated and made effective as of November 14, 2011 between
LIMONEIRA COMPANY, a Delaware corporation (“Borrower”) and RABOBANK, N.A., a
national banking association (“Lender”).
 
Borrower and Lender have entered into that certain Amended and Restated Line of
Credit Agreement dated as of December 15, 2008, as amended by that certain
Amendment to Amended and Restated Line of Credit Agreement dated May 12, 2009
(the Credit Agreement, together with all other extensions, renewals,
modifications, substitutions and amendments thereof, the “Credit
Agreement”).  Each capitalized term used in this amendment that is defined in
the Credit Agreement will have the meaning specified in the Credit
Agreement.  This amendment will be interpreted in accordance with the Drafting
Conventions.
 
Borrower and Lender agree as follows:
 
Section 1.01   Amendment to Section 2.01(a) of the Credit Agreement.  Section
2.01(a) of the Credit Agreement is hereby amended and restated in its entirety
as follows:
 
    (a) Lender will provide a revolving line of credit facility to Borrower (the
"Line of Credit") under which, upon the request of Borrower from time to time
during the Line of Credit Availability Period (defined in this Article), Lender
will make loans (the "Line of Credit Advances") and each a "Line of Credit
Advance") in an aggregate principal amount not to exceed the lesser of (i) ONE
HUNDRED MILLION AND NO/100 DOLLARS ($100,000,000.00) or (ii) sixty percent (60%)
of the appraised value of any Real Estate wherein the report evidencing such
appraised value is approved in writing by Lender in its sole and absolute
discretion (the “Line of Credit Maximum Amount”).
 
Section 1.02   Amendment to Section 2.02 of the Credit Agreement.  Section 2.02
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
 
Section 2.02   Interest.  For each period specified, the Line of Credit Advances
shall bear interest at a rate equal to the following:
 
    (a)  From the date of this Agreement until June 30, 2013, the LIBOR Rate
plus 1.50%, adjusted on the first (1st) day of each calendar month (based on the
LIBOR Rate in effect two Banking Days prior to the first (1st) day of each
calendar month), such rate to remain fixed until the first (1st) day of the
following calendar month, at which time it shall be adjusted to the then current
LIBOR Rate plus 1.50% (based on the LIBOR Rate in effect two Banking Days prior
to the first (1st) day of each calendar month; provided, however, that if the
first (1st) day of any calendar month is not a Banking Day then the next Banking
Day after the first (1st) day of any such calendar month.
 
    (b)  From July 1, 2013 and thereafter, the LIBOR Rate plus 1.80%, adjusted
on the first (1st) day of each calendar month (based on the LIBOR Rate in effect
two Banking Days prior to the first (1st) day of each calendar month), such rate
to remain fixed until the first (1st) day of the following calendar month, at
which time it shall be adjusted to the then current LIBOR Rate plus 1.80% (based
on the LIBOR Rate in effect two Banking Days prior to the first (1st) day of
each calendar month; provided, however, that if the first (1st) day of any
calendar month is not a Banking Day then the next Banking Day after the first
(1st) day of any such calendar month.
 
Section 1.03   Amendment to Section 2.03(b) of the Credit Agreement.  Section
2.03(b) of the Credit Agreement is hereby amended and restated in its entirety
as follows:
 
    (b) All unpaid principal and unpaid accrued interest on the Line of Credit
Advances shall be paid on June 30, 2018 (the “Line of Credit Termination Date”).
 
Section 1.04   Amendment to Section 2.06(b) of the Credit Agreement.  Section
2.06(b) of the Credit Agreement is hereby deleted in its entirety.  
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.05   Effectiveness.  This Amendment shall become effective when and
only when the Lender shall have received the following:
 
    (a) counterparts of this Amendment duly executed by Borrower;
 
    (b)  a Second Amended and Restated Line of Credit Note dated as of the date
hereof evidencing the Line of Credit, in form and substance acceptable to Lender
(the “Second Amended and Restated Note”);
 
    (c) an executed and acknowledged Second Amendment to Deed of Trust With
Assignment of Rents, Security Agreement and Fixture Filing dated as of the date
hereof, in form and substance acceptable to Lender ("Second Amendment to Deed of
Trust");
 
    (d)  payment by Borrower for all outstanding legal fees and costs, including
fees or costs set forth in Section 1.10 below;
 
    (e)  such other documents, actions or assurances as Lender may reasonably
request, including, without limitation, any title insurance policy or
endorsement to any existing title insurance policy necessary to insure the
priority Lien position of Lender under the Deed of Trust as amended by the
Second Amendment to Deed of Trust.
 
Section 1.06   Representations and Warranties of Borrower.
 
    (a) Borrower is a corporation duly organized, validly existing and in good
standing under the laws of California.
 
    (b)  The execution, delivery and performance by Borrower of this amendment,
the Credit Agreement, as amended hereby, the Second Amended and Restated Note,
and the Second Amendment to Deed of Trust are within Borrower’s powers, have
been duly authorized by all necessary company action and do not contravene
Borrower’s articles of incorporation or bylaws, or any law or any contractual
restriction binding on or affecting Borrower, or result in, or require, the
creation of any lien, security interest or other charge or encumbrance upon or
with respect to any of the properties.
 
    (c) No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for he
due execution, delivery and performance by Borrower of this amendment, the
Credit Agreement, as amended hereby, the Second Amended and Restated Note, or
the Second Amendment to Deed of Trust.
 
    (d) This amendment, the Credit Agreement, as amended hereby, the Second
Amended and Restated Note, and the Second Amendment to the Deed of Trust
constitute, legal, valid and binding obligations of Borrower enforceable against
Borrower in accordance with their respective terms.
 
    (e)  No event listed in Section 12.01 of the Credit Agreement has occurred
and is continuing.
 
Section 1.07   References to and Effect on the Credit Agreement.
 
    (a) On and after the date hereof, each reference in the Credit Agreement to
“this agreement”, “hereunder”, “hereof”, “herein”, or words of like import shall
mean and be a reference to the Credit Agreement as amended hereby; and each
reference to “the Line of Credit Note,” shall mean and be references to the
Second Amended and Restated Note as set forth in Section 1.05(b) herein.
 
    (b) Except as specifically amended by any prior amendments, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.
 
 
2

--------------------------------------------------------------------------------

 

 
    (c) The execution, delivery and effectiveness of this amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lender under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.
 
Section 1.08   Execution in Counterparts.  This amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument.
 
Section 1.09   Governing Law.  This amendment shall be governed by, and
construed in accordance with, the law (without giving effect to the conflicts of
laws principles thereof) of the State of California.
 
Section 1.10   Costs and Expenses.  The Borrower agrees to pay on demand all
costs and expenses, in connection with the preparation, execution, delivery and
administration of this amendment, including, without limitation the reasonable
fees and out-of-pocket expenses of counsel for the Lender (who may be in-house
counsel for the Lender), and local counsel who may be retained by said counsel,
with respect thereto and with respect to advising the Lender as to its rights
and responsibilities under this amendment.
 
 

 
BORROWER
 
 
LIMONEIRA COMPANY, a Delaware corporation
 
 
 
 
 
Address for notices
1141 Cummings Road
Santa Paula, CA 93060
Attention: Joseph D. Rumley
 
By: /s/ Harold S. Edwards
Harold S. Edwards, President and
Chief Executive Officer
 
 
 
 
 
By: /s/Joseph D. Rumley
Joseph D. Rumley, Chief Financial Officer



 
 
 
3

--------------------------------------------------------------------------------

 
 
 

 
LENDER
   
 
RABOBANK, N.A.
 
 
Address for notices:
 
45 E. River Park Place West, Suite 507
Fresno, CA 93720
Attention:  Customer Service Representative
 
By: /s/ Rob Osterbauer    
Name: Rob Osterbauer
Title: Senior Vice President



 
 
 
4

--------------------------------------------------------------------------------

 
 
 